United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1805
Issued: August 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 1, 2011 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ April 26, 2011 schedule award decision and the June 23,
2011 merit decision denying entitlement to additional compensation. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the evidence establishes that appellant has more than an 18
percent permanent impairment of the right upper extremity (RUE) and a 5 percent permanent
impairment of the left upper extremity (LUE); and (2) whether appellant is entitled to additional
compensation based upon her schedule award.
On appeal, appe1lant’s representative argues that there is an unresolved conflict in
medical opinion which requires further development.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously on appeal before the Board. In a decision dated August 26,
2009, the Board found that appellant’s case was not in posture for decision regarding whether
she was entitled to an increased schedule award. The case was remanded to OWCP for further
development of the medical evidence.2 The facts of the case as set forth in the Board’s prior
decision are incorporated herein by reference, the relevant facts are delineated below.
OWCP accepted appellant’s January 31, 1990 occupational disease claim for bilateral
carpal tunnel syndrome (CTS); aggravation of nerve root plexus disorder; and thoracic outlet
syndrome (TOS). Appellant underwent approved right carpal tunnel release surgery on
May 11, 1992.
In support of her claim for a schedule award, appellant submitted a December 31, 2001
report from her treating physician, Dr. David Weiss, a Board-certified orthopedist, who opined
that she had a 31 percent impairment of the RUE and a 26 percent impairment of the LUE,
pursuant to the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides). In a February 11, 2003 second opinion report,
Dr. Richard Bennett, a Board-certified neurologist, opined that she had no objective evidence of
CTS or TOS and no permanent motor or sensory impairment due to CTS or TOS. OWCP found
a conflict in medical opinion between Dr. Weiss and Dr. Bennett as to whether appellant had
permanent impairment related to her accepted injury and referred her to Dr. Marcia L. Halpern, a
Board-certified neurologist, in order to resolve the conflict. In a July 8, 2003 report, Dr. Halpern
opined that appellant had no permanent impairment under the fifth edition of the A.M.A.,
Guides. By decision dated August 25, 2003, OWCP denied appellant’s schedule award request,
based on Dr. Halpern’s July 8, 2003 report. In a July 6, 2004 decision, an OWCP hearing
representative affirmed the August 25, 2003 decision.
In support of an April 6, 2005 reconsideration request, appellant submitted an
October 19, 2004 report from Dr. Weiss, who opined that she had a total LUE impairment of 37
percent and a total RUE impairment of 47 percent pursuant to the fifth edition of the A.M.A.,
Guides. OWCP found a conflict in medical opinion between Dr. Weiss and Dr. Halpern and
referred appellant to Dr. James Gaul, a Board-certified neurologist, to resolve the conflict as to
the existence and degree of permanent impairment related to appellant’s accepted conditions. In
an October 25, 2005 report, Dr. Gaul opined that she had a 40 percent impairment of the RUE
and a 25 percent impairment of the LUE for sensory and motor deficits.
OWCP forwarded Dr. Gaul’s report to the district medical adviser (DMA) for review. In
a November 8, 2005 report, the DMA recommended that appellant receive a schedule award for
a 1 percent impairment of her RUE and a 10 percent impairment of her LUE under the A.M.A.,
Guides, based on Dr. Gaul’s examination findings. By decision dated November 27, 2006,
OWCP issued a schedule award for a 10 percent impairment of the LUE and a 1 percent
impairment of the RUE.

2

Docket No. 08-1362 (issued August 26, 2009).

2

In a decision dated March 15, 2007, an OWCP hearing representative found that
Dr. Weiss’ October 19, 2004 report did not create a conflict with the opinion of the impartial
medical examiner (IME) and that, therefore, Dr. Gaul’s report should he considered a second
opinion report, rather than a referee report. The hearing representative found that the case was
not in posture for a decision and remanded the case for further development of the medical
evidence, including a supplemental report from Dr. Gaul concerning the degree of permanent
impairment to appellant’s upper extremities.
On May 24, 2007 Dr. Gaul opined that appellant had a 29 percent impairment of the RUE
and a 17 percent impairment of the LUE pursuant to the fifth edition of the A.M.A., Guides
indicated that his examination findings supported the conclusion that appellant’s condition had
worsened and that the worsening was a consequence of her original and underlying work duty.
He noted that injuries such as CTS and brachial plexus injuries, once incited, can progress due to
day-to-day “wear and tear.”
In a June 10, 2007 report, the DMA agreed with Dr. Gaul’s opinion that appellant’s
work-related condition had worsened since she was examined by Dr. Halpern on July 8, 2003.
However, he disagreed with Dr. Gaul’s recommended impairment ratings and opined that she
had an 18 percent impairment of her RUE and a 5 percent impairment of her LUE.
In a decision dated June 26, 2007, OWCP granted appellant a schedule award for an
additional eight percent impairment to her LUE and an additional four percent impairment to her
RUE. By decision dated November 26, 2007, an OWCP hearing representative found that the
June 10, 2007 report of the DMA constituted the weight of the medical evidence and established
that she had an 18 percent permanent impairment of the RUE and a 5 percent permanent
impairment of the LUE. Noting that OWCP’s previous decision contained a typographical error
which reversed the impairment percentages for the right and left extremities, the representative
affirmed the June 26, 2007 decision as modified.
In an August 26, 2009 decision, the Board set aside the November 26, 2007 decision and
remanded the case for further development of the medical evidence. The Board found that
Dr. Gaul’s May 24, 2007 supplemental report did not provide sufficient information or reasoning
from which an informed decision could be made as to the degree of appellant’s permanent
impairment or the date of maximum medical improvement (MMI).3
On remand, OWCP requested a supplemental report from Dr. Gaul. Although he did not
reexamine appellant, Dr. Gaul submitted an addendum to his prior report dated
September 9, 2009. He stated that appellant had motor impairment due to a combination of
median nerve dysfunction CTS and TOS. Calculating impairment according to the fifth edition
of the A.M.A., Guides, Dr. Gaul concluded that she had a LUE motor impairment of 17 percent
and no demonstrable sensory impairment in the LUE.
In an October 27, 2009 report, the DMA applied the provisions of the sixth edition of the
A.M.A., Guides to Dr. Gaul’s May 24, 2007 examination findings and recommended that
appellant receive a schedule award for a five percent impairment of the LUE and five percent
3

Id.

3

impairment for the RUE. Referring to Table 15-23 on page 449, Entrapment Compression
Neuropathy Impairment, he found that grade 2 modifier applied. The DMA noted that appellant
had a history of significant intermittent, rather than constant, symptoms, representing a grade 2
modifier. Physical findings demonstrated decreased sensation and weakness, equating to a grade
3 modifier, for a total of 7, divided by 3, equals 2.3, rounded to 2, i.e., grade modifier 2. The
default value for grade modifier 2 is five percent impairment. The DMA found no change based
upon the functional scale. Therefore, the default value of five percent was appropriate. The
DMA determined the date of MMI to be May 24, 2007.
In a December 23, 2009 decision, OWCP found that, based upon the report of the DMA,
appellant was not entitled to additional award of permanent impairment of the bilateral upper
extremities above the 23 percent previously awarded. The claims examiner found that the date
of MMI was May 24, 2007.
Appellant requested an oral hearing, which was held on April 10, 2010. In support of her
request, she submitted an April 16, 2010 report from Dr. Weiss, who provided examination
findings and an impairment rating according to the sixth edition of the A.M.A., Guides.
Dr. Weiss calculated class 1 for right biceps motor strength deficit or 9 percent, with grade
modifiers of 1 each for functional history and for clinical studies electromyogram nerve
conduction study (EMG/NCV) tests, for a net adjustment of +2 and total 13 percent impairment.
He calculated class 1 for right C6 nerve root sensory deficit or three percent, with grade
modifiers of 1 each for clinical studies and functional history, for a net adjustment of +2 and total
six percent impairment. Dr. Weiss calculated for right entrapment neuropathy grade modifiers of
2 each for history and clinical studies and 3 for physical examination, for a total of 7, an average
of 2, for a five percent rating. Citing Tables 15-7 and 15-23, he opined that appellant had a total
RUE impairment of 22 percent. On the left Dr. Weiss calculated 13 percent for biceps strength
deficit, 6 percent for left C6 nerve root sensory deficit and 5 percent for median neuropathy in
the same fashion as he calculated RUE values. He opined that appellant had a 22 percent LUE
total impairment. Dr. Weiss opined opinion that she reached MMI as of October 19, 2004.
In a decision dated June 25, 2010, an OWCP hearing representative found a conflict in
medical opinion between Dr. Weiss and the DMA. Accordingly, he set aside the December 23,
2009 decision and remanded the case for referral to an impartial medical examiner in order to
resolve the conflict. OWCP was instructed to prepare an updated statement of accepted facts and
questions for the referee medical examiner and to obtain a report which contained findings upon
examination, as well as a rationalized medical opinion as to the percentage of permanent
impairment of the upper extremities in accord with the sixth edition of the A.M.A., Guides and
the date of MMI.
On remand, OWCP referred appellant to Dr. David Pashman, a Board-certified
orthopedist, for an impartial medical examination. In a report dated August 18, 2010,
Dr. Pashman reviewed her medical history and provided examination findings. Appellant had
good range of motion in all planes of cervical spine motion in flexion, extension, rotation and
lateral gaze, with no paraspinal or trapezial spasm. There was no tenderness to palpation over
the clavicles, acromioclavicular joints, supraspinatus insertion or bicipital groove. There was
some discomfort to palpation in the supraclavicular fossa, but no significant Tinel’s was noted
during this maneuver. There was no tenderness to palpation about the exit of the greater

4

occipital nerve into the skull. Appellant was neurologically intact in the upper extremities in the
biceps, triceps and brachioradialis jerk.
Appellant had a positive Tinel’s at both wrists with rather exquisite symptoms, more so
on the right than the left. She had an equivocally positive Tinel’s at the left elbow but not along
the ulnar distribution. Appellant complained during Tinel’s at the elbow that this aggravated her
symptoms in the median distribution. She had no objective signs of muscle wasting or atrophy
as measured 6” above and 4” below the tip of the olecranon. These represented approximately
½” in difference of girth of the left vs. the right and would be essentially normal for a righthanded individual. Appellant had full range of motion of her shoulder, elbow, wrist and hand.
Jamar Grip Strength Testing revealed bilateral weakness bilaterally.
Dr. Pashman diagnosed:
“[B]ilateral [CTS], per EMG studies, with failed open carpal tunnel release of the
[RUE]; [TOS], per electoneuromyographic study, with vague residual subjective
complaints of this, however, with no objective correlation with allegations of
radial tunnel syndrome noted; subjective cervical complaints with no objective
abnormalities in the cervical spine with a normal [magnetic resonance imaging
scan] study of the cervical spine noted, with no objective ongoing signs of any
cervical radiculopathy at this point in time; and adjustment disorder with mixed
anxiety and depressed mood, per psychological report of Dr. Kopala, with
functional overlay to any objective pathology.”
Dr. Pashman concluded that appellant had objective evidence of nerve root irritation on
Tinel’s testing of both wrists. While appellant had a vague symptom complex, which he opined
might be consistent with some mild residuals of a TOS, he saw no obvious stigmata of this.
Dr. Pashman stated that many of her subjective complaints were felt to be functional in nature.
He stated, “I feel [appellant’s] primary functional limitations are from her [CTS] with an
ongoing symptom complex.”
Dr. Pashman opined that appellant had a two percent whole person impairment based on
bilateral CTS and allegations of a TOS on her EMG studies, but with no significant ongoing
functional impairment other than the inability to lift in an overhead fashion. If one were to
calculate this to add an additional percentage for further impairment related to her TOS, this
would add an additional one or two percent rating to her impairment values of the whole person,
demonstrating approximately a three percent impairment of the whole person. Referring to page
449 of Table 15-23 of the sixth edition of the A.M.A., Guides, Dr. Pashman noted that an EMG
showed a sensory and motor delays, intermittent or constant, with some decreased sensation on
evaluation, resulting in grade 1. History reflected constant symptoms, which would be grade 3.
Appellant’s physical findings note a normal sensation but with some paresthesias on Tinel’s
testing of between grades 1 and 2. Adding these numbers comes to 5.5 and dividing this number
by 3 equals 1.833, which rounds up to grade 2.
On an activities of daily living questionnaire and a QuickDASH form, the only activities
that were limited were grasping and lifting, particularly above the head. Dr. Pashman opined,

5

therefore, that the functional scale of limitations was one, resulting in an impairment rating of the
upper extremity is that of two percent.
Dr. Pashman rated impairment for TOS at zero percent. Utilizing Table 15-23, he rated
appellant at grade 0, as there was no significant conduction delay. Appellant noted mild
intermittent symptoms of her TOS, which would be grade 1. Physical findings were noted to be
normal, which would be grade 0, which equaled a rating average of 1, divided by 3, which would
be rounded to 0. Thus, the upper extremity rating in the upper extremity referable to TOS outlet
syndrome would be 0. Dr. Pashman rated entrapment neuropathy in her contralateral LUE with
a conduction delay as grade 1; mild intermittent symptoms, likewise grade 1; and physical
findings which do not demonstrate any decreased sensation, atrophy or weakness, grade 0.
Dividing this by 3 and rounding to the next highest level, he gave an impairment rating of one
percent in the LUE.
Utilizing Table 15-11 on page 420, related to calculating the impairment values of the
upper extremity impairment, there is an impairment rating of two percent of the RUE, zero
percent for the TOS and one percent for the LUE. This would add up to a three percent upper
extremity impairment, with an impairment of the whole person of two percent, based on these
tables.
Dr. Pashman’s report was sent to DMA, Dr. Craig M. Uejo, Board-certified in
occupational medicine, for review and comment. In a September 17, 2010 report, the DMA
agreed with Dr. Pashman’s LUE rating of one percent and a zero percent rating for TOS. He
disagreed, however, with Dr. Pashman’s findings regarding the percentage of impairment to the
RUE. Dr. Uejo opined that appellant had a four percent impairment of her RUE. He also stated
that it was probable that MMI was reached on October 19, 2004, the date opined by Dr. Weiss.
Regarding CTS, Dr. Uejo noted that under section 15.4F Entrapment Neuropathy, a
diagnosis must be documented by NCV and/or needle EMGs, in order to be ratable. He agreed
with Dr. Pashman’s assignment of grade 1 for test findings based on electrodiagnostic studies
that confirm conduction delay of sensory and/or motor.4 Dr. Uejo also agreed with the grade
modifier 3 for the history based on the report of constant symptoms. As there was no
documentation of sensory deficits, weakness or atrophy, he opined that the value of the grade
modifiers would be five versus six based on Dr. Pashman’s findings, resulting in a grade
modifier 2, which has a default rating of five percent upper extremity impairment. Based on the
rationale by Dr. Pashman, the QuickDASH score falls under the Mild Category, thereby
decreasing the RUE rating to four percent.
Dr. Uejo agreed with Dr. Pashman’s rating of one percent LUE impairment for CTS and
zero percent for TOS.
In a September 20, 2010 decision, OWCP found that the DMA’s report represented the
weight of medical opinion regarding the degree of permanent impairment of the bilateral upper
extremities, noting that Dr. Uejo a Board-certified occupational medicine physician recognized
as a contributing editor of the sixth edition of the A.M.A., Guides, with many years of
4

The DMA did not indicate the date of the testing on which he relied.

6

experience in reviewing thousands of cases and demonstrating expertise in proper application of
the A.M.A., Guides. It found that appellant was entitled to a total of five percent permanent
impairment of the bilateral upper extremities (four percent right and one percent left).
Accordingly, appellant was not entitled to additional compensation for permanent impairment.
The claims examiner further found that the date of MMI was October 19, 2004, the date of
Dr.Weiss’ original schedule award evaluation.
Appellant requested a review of the written record. By decision dated April 26, 2011, an
OWCP hearing representative affirmed the September 20, 2010 decision, finding that
Dr. Pashman’s well-rationalized report represented the weight of the medical evidence. He also
found that the DMA properly applied the appropriate sections of the A.M.A., Guides to
Dr. Pashman’s findings and correctly determined that appellant had four percent RUE
impairment and a one percent LUE impairment. The hearing representative also found that
further action was required by OWCP with regard to payment of the schedule award. To ensure
that appellant was properly compensated, he found that OWCP should award her proper
compensation entitlement from June 26, 2007, making proper calculations to account for
amounts paid.5
In a June 23, 2011 decision, OWCP found, pursuant to its examination of the record and
calculation of payments previously made, appellant was not entitled to additional compensation
for a schedule award. The claims examiner noted that the June 26, 2007 decision erroneously
indicated that the entitlement to a schedule award was for 18 percent of the LUE and 5 percent of
the RUE. In a November 26, 2007 decision, this error was found to be a typographical error,
which was formally modified to reflect that the correct award was for 18 percent of the RUE and
5 percent of the LUE, for a total bilateral upper extremity impairment of 23 percent. OWCP
found that the actual payments that were issued to appellant represented a total of 23 percent
impairment of the bilateral upper extremity and that, therefore, she did not suffer financial loss
and was not entitled to payment of additional award.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

5

Specifically, OWCP was instructed to pay the claimant an additional nine percent permanent impairment of the
RUE, which was not properly paid by decision dated November 27, 2006. However, the amount of this payment
was to be reduced by four percent due to an overpayment of the LUE awarded in error by decision dated
June 26, 2007. This four percent of the LUE was determined to represent an overpayment, which should be
computed and deducted from the payment due to the claimant.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

7

the A.M.A., Guides as the uniform standard applicable to all claimants.8 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.9
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).10 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision due to an unresolved
conflict in medical opinion. Therefore, the April 26, 2011 decision must be set aside and the
case remanded for further development. In a June 25, 2010 decision, an OWCP hearing
representative found a conflict in medical opinion between Dr. Weiss and the DMA as to the
degree of appellant’s upper extremity impairment and referred her to Dr. Pashman for resolution
of the conflict. The Board finds that Dr. Pashman’s August 18, 2010 report is insufficiently
rationalized to resolve the existing conflict.
In his August 18, 2010 report, Dr. Pashman noted that he had reviewed the medical
record, discussed appellant’s complaints and opined that she had two percent impairment of the
RUE, zero percent for the TOS and one percent impairment for the LUE. He found that she had
full range of motion of the upper extremities. Dr. Pashman did not, however, provide range of
motion measurements to support his findings. He stated unequivocally that appellant was
neurologically intact in her upper extremities and had no objective signs of any cervical
radiculopathy or radial tunnel syndrome; he did not, however, explain how he arrived at those
determinations. Such an explanation is particularly important, given the fact that Dr. Pashman
obtained no current neurological testing to assist him in rendering his impairment rating.
Medical conclusions unsupported by rationale are of limited probative value.11
Dr. Pashman failed to properly explain his application of the A.M.A., Guides to his
findings. Referring to page 449 of Table 15-23 of the sixth edition of the A.M.A., Guides, he
noted that an EMG showed a sensory and motor delays, intermittent or constant, with some
decreased sensation on evaluation, resulting in grade 1. Dr. Pashman failed to explain why he
concluded that appellant was entitled to a grade 1 based upon the results of a five-year old EMG.
He rated impairment for TOS at 0 percent under Table 15-23, (grade 0, as there was no
significant conduction delay). Dr. Pashman classified appellant’s mild intermittent symptoms of
TOS as grade 1; normal physical findings as grade 0, which equaled a rating average of 1,
8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
10

A.M.A., Guides 494-531.

11

Willa M. Frazier, 55 ECAB 379 (2004). See also Calvin E. King, Jr., 51 ECAB 394 (2000); Frederick E.
Howard, Jr., 41 ECAB 843 (1990).

8

divided by 3, which would be rounded to 0. Thus, the upper extremity rating in the upper
extremity referable to TOS would be 0. Dr. Pashman did not explain, however, why he did not
refer to section 15.4e of the A.M.A., Guides, Brachial Plexus Impairment, which would be
analyzed under Table 15-20.12 In fact, he provided no discussion of symptoms associated with
TOS. For all of these reasons, the Board finds Dr. Pashman’s report to be of limited probative
value and insufficient to resolve the conflict in medical opinion.
The DMA’s September 17, 2010 report does not cure the defects in Dr. Pashman’s report.
Dr. Uejo agreed with Dr. Pashman’s opinion that appellant had a one percent impairment of her
LUE and a zero percent impairment for her thoracic syndrome. He provided no explanation,
however, as to how he arrived at those conclusions. Therefore, Dr. Uejo’s opinions in that
regard are of limited probative value.13 The Board notes that the DMA’s opinion was not based
on his examination of appellant, but rather was based on a review of Dr. Pashman’s report,
which has been found insufficient to form a basis for the schedule award. Therefore, the DMA
has also failed to justify his schedule award determination.
Finally, the Board notes that the April 26, 2011 decision found, without explanation, that
the date of MMI was October 19, 2004. A retroactive date for MMI carries with it certain
disadvantages and may result in payment of less compensation. Therefore, the Board has been
reluctant to find a date of MMI, which is retroactive to the award and requires persuasive proof
of MMI in the selection of a retroactive date.14 The determination ultimately rests with the
medical evidence15 and is usually considered to be the date of the evaluation by the physician
which is accepted as definitive by OWCP.16 Neither Dr. Pashman, the DMA, nor the hearing
representative explained why the date of MMI should not be the date of appellant’s examination
by the IME. Thus, OWCP improperly selected October 19, 2004 as the date of MMI. The Board
finds, however, that the case is not in posture for a decision as to the date of MMI, as further
development of the medical evidence is required.
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, it must secure a supplemental report from the specialist to correct the defect in his
original report.17 On remand, it should provide Dr. Pashman with an updated statement of
accepted facts and secure a supplemental report from him addressing the issues referenced
herein. After this and such other development as OWCP deems necessary, it should issue a de
novo decision. If Dr. Pashman is unable or unwilling to provide the necessary clarification,
OWCP should refer appellant to another impartial medical examiner to resolve the conflict.
12

A.M.A., Guides 434, Table 15-20.

13

Id.

14

J.C., 58 ECAB 258 (2007).

15

L.H., 58 ECAB 561 (2007).

16

Mark Holloway, 55 ECAB 321, 325 (2004).

17

See Raymond A. Fondots, 53 ECAB 637 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988).

9

CONCLUSION
The Board finds that the case is not in posture for decision. The case shall be remanded
for further development of the medical evidence, to be followed by an appropriate merit
decision.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.18
Issued: August 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

Given the Board’s ruling on the first issue, the case is not in posture for a decision as to whether appellant is
entitled to additional compensation based upon her schedule award, as addressed in OWCP’s June 23, 2011
decision.

10

